Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2017/040235, filed on 11/08/2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” or a term used as a substitute for “means” that is a generic placeholder for performing the claimed function, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are:
“inverter circuit … configured to supply … high-frequency current” in claims 1, 10 and 12
Passes prong A
The claim limitation uses a generic placeholder.
“circuit”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to supply”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “inverter” as a structural modifier denoting a type of structural device (“inverter circuit”) with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
 “controller configured to control driving of … inverter circuit/circuits” in claims 1 and 12
Passes prong A
The claim limitation uses a generic placeholder.
“controller”
Passes Prong B
The generic placeholder is modified by functional language.
“configured to control”
Fails Prong C
The generic placeholder is modified by sufficient structure.
Examiner is interpreting “driving of … inverter circuit/circuits” as a structural modifier denoting a type of structural device with a generally understood meaning to one having ordinary skill in the art (See Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786).
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brosnan (US 20120305545 A1) in view of Christiansen (US 20160381736 A1), further in view of Takano (US 20150250027 A1).
Regarding claim 1, Brosnan discloses:
An induction cooker (fig. 4: induction heating system [400]) comprising:
a first coil; a second coil disposed on an outer peripheral side of the first coil, a third coil disposed on an outer peripheral side of the second coil;
(para. [0026]: “The induction element 206 comprises an induction ring array 224 with a plurality of coils or inductive rings 226 wound concentrically about the center axis 210.”)
(para. [0032]: “For a better understanding, consider in the present example that the number of the inductive rings 226 is seven (7), as depicted and labeled A-G in FIG. 2”)
a controller (fig. 4: control structure [432]) configured to
control driving of the first inverter circuit, the second inverter circuit and the third inverter circuit, and
(para. [0038]: “In one embodiment, the induction heating system 400 comprises a control structure 432 that has a power supply 434 such as a 3700 Watt resonant half-bridge inverter power supply. A power application switching device 436 is provided with a power switch 438 that is coupled to the power supply 434 and to the induction element 406. The power switch 438 regulates power to the inductive rings 426. There is also provided a control device 440, which is coupled to and configured to communicate with the power application switching device 436. The control structure 432 also includes a coil geometry switching device 442 that is responsive to the control device 440. The coil geometry switching device 442 comprises a plurality of ring switches 444, one each coupled to the inductive rings 426 such as via the taps 430.”)
stop operation of the first inverter circuit, cause the second inverter circuit and the third inverter circuit to operate, and set a frequency of the third high-frequency current to be higher than a frequency of the second high-frequency current.
Brosnan further discloses selectively grouping the inductive rings, and selectively activating any number of those groups for the purpose of generating a power density profile that is uniform across the heating zone (para. [0032]: “The geometry of the heating ring 216 can vary as between, for example, activation of only the inductive ring A, activation of the inductive rings A-B, as well as activation of any one or more and up to and including all of the inductive rings A-G. The location of the heating ring 216 can change such as if only the inductive rings B-C are activated, or in another example, if only the inductive rings D-G are activated. Moreover, when multiple ones of the heating rings 216 are preferred, selective energizing of the induction rings A-G is contemplated in which, for example, a first heating ring (not shown) is formed by inductive rings A-B and a second heating ring (not shown) is formed by inductive rings D-E.”).
However, Brosnan does not disclose:
a first inverter circuit configured to supply a first high-frequency current to the first coil; a second inverter circuit configured to supply a second high-frequency current to the second coil; a third inverter circuit configured to supply a third high-frequency current to the third coil; and
when a heating target placed above the first coil is formed of a magnetic material, the heating target placed above the second coil is formed of a magnetic material or a composite containing a magnetic material and a non-magnetic material, and the heating target placed above the third coil is formed of a non-magnetic material
Christiansen, in the same field of endeavor (para. [0001]: “The present invention relates to an induction cooking hob including at least one cooking area comprises at least three induction coils.”), teaches individual induction generators for each coil.
(para. [0042]: “The cooking area 12 comprises four induction coils 14 arranged side-by side. In this example, the four induction coils 14 form a line. A first, second, third and fourth induction coil 14 is denoted by the letter A, B, C and D, respectively. Further, the cooking area 12 comprises four induction generators 16, a current line 18, a control unit 20 and a user interface 22. The current line 18 is provided for supplying rectified mains voltage. The current line 18 is connected to power input terminals of the four induction generators 16. Each induction generator 16 corresponds with one induction coil 14. An output terminal of each induction generator 16 is connected to the associated induction coil 14.”)
Christiansen, further teaches “The dedicated induction generator for each induction coil allows an independent setting of power of each induction coil.” (para. [0016]).
 (para. [0033]: “These features are beneficial because they permit active control and precise tuning of the power density profile for the induction element 206. In one example, the power density profile defines the induced power density that is coupled (or inducted) to the object as a function of the area of the heating zone 214. As illustrated in the exemplary power density profile of FIG. 3, providing individualized control of each of the inductive rings 226 controls spikes, peaks, and other abnormalities in the power density profile normally associated with inductive cooking devices that have uniformly spaced inductive rings.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the induction cooker of Brosnan with an individually assigned generator for each coil per Christiansen, for greater control as taught by Christiansen.
However, neither Brosnan nor Christiansen disclose:
when a heating target placed above the first coil is formed of a magnetic material, the heating target placed above the second coil is formed of a magnetic material or a composite containing a magnetic material and a non-magnetic material, and the heating target placed above the third coil is formed of a non-magnetic material
Takano, in the same field of endeavor (para. [0002]: “The present invention relates to an induction heating cooker.”), teaches an inverter circuit that supplies a frequency corresponding to the material of the heating target.
(para. [0051]: “Note that, the load determining means 32 determines the material of the heating target 5 (pot), which serves as the load, by broadly dividing the material into, for example, a magnetic material such as iron or SUS 430, a high-resistance nonmagnetic material such as SUS 304, and a low-resistance non-magnetic material such as aluminum or copper.”)
(para. [0056]: “In this manner, the driving frequency setting means 33 drives the inverter circuit 23 with the driving frequency corresponding to the material of the heating target 5 based on the load determination result, with the result that an increase in input current may be suppressed, and hence the increase in temperature of the inverter circuit 23 may be suppressed to enhance reliability.”)
Takano, further teaches that in addition to enhanced reliability, adjustment of the drive signal avoids overheating of the heating target, and saves energy.
(para. [0012]: “According to one embodiment of the present invention, the amount of adjustment of the drive signal is determined depending on the amount of current change in the measurement period, and the inverter circuit is driven with the adjusted drive signal, with the result that the type and the amount of the content of the heating target may be grasped based on the amount of current change to perform heating power control in accordance with the content, avoid overheating the heating target, and realize energy-saving operation.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the induction cooker of Brosnan with the inverter circuit of Takano applied to each coil per Christiansen, in order to avoid overheating while saving energy as taught by Takano, and for greater control as taught by Christiansen.
Regarding claim 2, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 1. 
Brosnan further discloses wherein the controller sets electric power to be supplied to the second coil from the second inverter circuit and electric power to be supplied to the third coil from the third inverter circuit to be equal to each other.
(para. [0032]: “The location of the heating ring 216 can change such as if only the inductive rings B-C are activated”) 
(claim 2: “A heating device according to claim 1, wherein the inductive ring array is configured to generate a power density profile that is uniform across the heating zone.”)
Regarding claim 3, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 1.
Brosnan further discloses wherein when the heating target placed above the first coil, the second coil and the third coil is formed of a magnetic material, the controller causes the first inverter circuit and the third inverter circuit to operate, and stops operation of the second inverter circuit.
(para. [0032]: “Moreover, when multiple ones of the heating rings 216 are preferred, selective energizing of the induction rings A-G is contemplated in which, for example, a first heating ring (not shown) is formed by inductive rings A-B and a second heating ring (not shown) is formed by inductive rings D-E.”)
(claim 2: “A heating device according to claim 1, wherein the inductive ring array is configured to generate a power density profile that is uniform across the heating zone.”)
Regarding claim 4, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 3.
Brosnan further discloses wherein the controller sets electric power to be supplied to the third coil from the third inverter circuit to be larger than electric power to be supplied to the first coil from the first inverter circuit.
(para. [0033]: “As illustrated in the exemplary power density profile of FIG. 3, providing individualized control of each of the inductive rings 226 controls spikes, peaks, and other abnormalities in the power density profile)
Regarding claim 5, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 3.
Brosnan further discloses wherein the controller sets a ratio of electric power per unit area of the third coil to be equal to a ratio of electric power per unit area of the first coil.
(para. [0033]: “In one example, the power density profile defines the induced power density that is coupled (or inducted) to the object as a function of the area of the heating zone 214.”)
Regarding claim 6, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 1.
Brosnan and Takano further disclose wherein the controller sets the frequency of the second high-frequency current to be higher than a frequency of the first high-frequency current, and to be lower than the frequency of the third high-frequency current.
(Brosnan, para. [0031]: “This arrangement permits power to be supplied individually to each of the inductive rings 226 or to a plurality of the inductive rings 226 as desired.”)
(Takano, para. [0050]: “Then, the drive control means 31 controls the high frequency power, which is supplied to the heating coil 11a, to control heating to the heating target 5.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the induction cooker of Brosnan with the inverter circuit of Takano applied to each coil per Christiansen, for the motivations set forth above.
Regarding claim 7, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 1.
Christiansen further teaches wherein the controller sets the frequency of the second high-frequency current to be higher than a frequency of the first high-frequency current by not less than an audible frequency, and to be lower than the frequency of the third high-frequency current by not less than the audible frequency.
(para. [0031]: “Preferably, the difference between the instant powers
of adjacent activated induction coils is small enough, so that the difference between frequencies associated to the instant powers avoids the generation of audible interference. In particular, the difference between said frequencies is less than 1000 Hz.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the induction cooker of Brosnan with the inverter circuit of Takano applied to each coil per Christiansen, for the motivations set forth above.
Regarding claim 8, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 1.
Brosnan also discloses further comprising:
a top plate (fig. 6: cooktop [606]) on which 
a heating zone (fig. 6: surface heating units [612], [618], [620], [624]) is formed, 
the heating zone indicating a placement position on which the heating target is to be placed (para. [0010]: “There is described in another embodiment an appliance that comprises an induction element comprising inductive rings forming a heating zone on which an object to be heated can be positioned.”), 
wherein the first coil is disposed at a center of the heating zone, and the second coil and the third coil are disposed concentrically with the first coil (fig. 4).
Regarding claim 9, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 1.
Takano further teaches wherein a switching element of at least one of the first inverter circuit, the second inverter circuit, and the third inverter circuit is formed of a wide-bandgap semiconductor material.
(para. [0043]: “Note that, the switching elements 23a and 23b may be formed of wide bandgap semiconductors made of silicon carbide, a gallium nitride-based material, or the like. The wide bandgap semiconductors may be used for the switching elements to reduce feed losses in the switching elements 23a and 23b.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the induction cooker of Brosnan with the inverter circuit of Takano applied to each coil per Christiansen, for the motivations set forth above.
Regarding claim 10, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 1.
Brosnan also discloses further comprising: 
a fourth coil disposed on an outer peripheral side of the third coil (para. [0032]: “For a better understanding, consider in the present example that the number of the inductive rings 226 is seven (7), as depicted and labeled A-G in FIG. 2”); and
Christiansen further teaches: 
a fourth inverter circuit configured to supply a fourth high-frequency current to the fourth coil (para. [0042]: “Further, the cooking area 12 comprises four induction generators 16”), wherein
Brosnan also discloses:
when the heating target placed above the first coil is formed of a magnetic material, the heating target placed above the second coil is formed of a magnetic material or a composite containing a magnetic material and a non-magnetic material, the heating target placed above the third coil is formed of a magnetic material or a composite containing a magnetic material and a non-magnetic material, and the heating target placed above the fourth coil is formed of a non-magnetic material, the controller stops the operation of the first inverter circuit, causes the second inverter circuit, the third inverter circuit, and the fourth inverter circuit to operate, and 
Brosnan discloses selectively activating desired coils (para. [0032]: “The location of the heating ring 216 can change such as if only the inductive rings B-C are activated, or in another example, if only the inductive rings D-G are activated.”)
Brosnan and Takano further disclose sets a frequency of the fourth high-frequency current to be higher than the frequency of the second high-frequency current and the frequency of the third high-frequency current.
(Brosnan, para. [0031]: “This arrangement permits power to be supplied individually to each of the inductive rings 226 or to a plurality of the inductive rings 226 as desired.”)
(Takano, para. [0050]: “Then, the drive control means 31 controls the high frequency power, which is supplied to the heating coil 11a, to control heating to the heating target 5.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the induction cooker of Brosnan with the inverter circuit of Takano applied to each coil per Christiansen, for the motivations set forth above.
Regarding claim 11, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 10.
Brosnan and Takano further disclose wherein when the heating target placed above the first coil, the second coil, the third coil and the fourth coil is formed of a magnetic material, the controller causes the first inverter circuit and the fourth inverter circuit to operate, and stops operation of at least one of the second inverter circuit and the third inverter circuit.
(Brosnan, para. [0031]: “This arrangement permits power to be supplied individually to each of the inductive rings 226 or to a plurality of the inductive rings 226 as desired.”)
(Brosnan, para. [0032]: “Moreover, when multiple ones of the heating rings 216 are preferred, selective energizing of the induction rings A-G is contemplated in which, for example, a first heating ring (not shown) is formed by inductive rings A-B and a second heating ring (not shown) is formed by inductive rings D-E.”)
(Takano, para. [0050]: “Then, the drive control means 31 controls the high frequency power, which is supplied to the heating coil 11a, to control heating to the heating target 5.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the induction cooker of Brosnan with the inverter circuit of Takano applied to each coil per Christiansen, for the motivations set forth above.
Regarding claim 12, Brosnan discloses:
An induction cooker (fig. 4: induction heating system [400]) comprising:
a top plate (fig. 6: cooktop [606]) on which 
a heating zone (fig. 6: surface heating units [612], [618], [620], [624]) is formed, 
the heating zone indicating a placement position on which a heating target is to be placed (para. [0010]: “There is described in another embodiment an appliance that comprises an induction element comprising inductive rings forming a heating zone on which an object to be heated can be positioned.”);
a plurality of coils provided for the heating zone such that three or more coils are provided for one heating zone (para. [0032]: “For a better understanding, consider in the present example that the number of the inductive rings 226 is seven (7), as depicted and labeled A-G in FIG. 2”);
a controller (fig. 4: control structure [432]) configured to control driving of each of the plurality of inverter circuits, and
(para. [0038]: “In one embodiment, the induction heating system 400 comprises a control structure 432 that has a power supply 434 such as a 3700 Watt resonant half-bridge inverter power supply. A power application switching device 436 is provided with a power switch 438 that is coupled to the power supply 434 and to the induction element 406. The power switch 438 regulates power to the inductive rings 426. There is also provided a control device 440, which is coupled to and configured to communicate with the power application switching device 436. The control structure 432 also includes a coil geometry switching device 442 that is responsive to the control device 440. The coil geometry switching device 442 comprises a plurality of ring switches 444, one each coupled to the inductive rings 426 such as via the taps 430.”)
when materials of the heating target placed above the plurality of coils are in order of a magnetic material, a magnetic material or a composite containing a magnetic material and a nonmagnetic material, and a non-magnetic material from an inner peripheral side toward an outer peripheral side of the heating zone, stop operation of the inverter circuit for the coil disposed on an innermost peripheral side, cause, to operate, at least one of the inverter circuit for the coil above which the heating target formed of a magnetic material is disposed and the inverter circuit for the coil above which the heating target formed of a composite containing a magnetic material and a non-magnetic material is disposed, cause, to operate, the inverter circuit for the coil above which the heating target formed of a non-magnetic material is disposed, and
Brosnan further discloses selectively grouping the inductive rings, and selectively activating any number of those groups for the purpose of generating a power density profile that is uniform across the heating zone.
(para. [0032]: “The geometry of the heating ring 216 can vary as between, for example, activation of only the inductive ring A, activation of the inductive rings A-B, as well as activation of any one or more and up to and including all of the inductive rings A-G. The location of the heating ring 216 can change such as if only the inductive rings B-C are activated, or in another example, if only the inductive rings D-G are activated. Moreover, when multiple ones of the heating rings 216 are preferred, selective energizing of the induction rings A-G is contemplated in which, for example, a first heating ring (not shown) is formed by inductive rings A-B and a second heating ring (not shown) is formed by inductive rings D-E.”)
However, Brosnan does not disclose:
a plurality of inverter circuits configured to supply a high-frequency current to each of the plurality of coils; and
set a frequency of the high-frequency current of the inverter circuit for the coil above which the heating target formed of a non-magnetic material is disposed to be higher than a frequency of the high-frequency current of the inverter circuit for the coil above which the heating target formed of a magnetic material or a composite containing a magnetic material and a non-magnetic material is disposed.
Christiansen, in the same field of endeavor (para. [0001]: “The present invention relates to an induction cooking hob including at least one cooking area comprises at least three induction coils.”), teaches individual inverter circuitry for each coil.
(para. [0042]: “The cooking area 12 comprises four induction coils 14 arranged side-by side. In this example, the four induction coils 14 form a line. A first, second, third and fourth induction coil 14 is denoted by the letter A, B, C and D, respectively. Further, the cooking area 12 comprises four induction generators 16, a current line 18, a control unit 20 and a user interface 22. The current line 18 is provided for supplying rectified mains voltage. The current line 18 is connected to power input terminals of the four induction generators 16. Each induction generator 16 corresponds with one induction coil 14. An output terminal of each induction generator 16 is connected to the associated induction coil 14.”)
Christiansen, further teaches “The dedicated induction generator for each induction coil allows an independent setting of power of each induction coil.” (para. [0016]).
Takano, in the same field of endeavor (para. [0002]: “The present invention relates to an induction heating cooker.”), teaches an inverter circuit that supplies a frequency corresponding to the material of the heating target.
(para. [0051]: “Note that, the load determining means 32 determines the material of the heating target 5 (pot), which serves as the load, by broadly dividing the material into, for example, a magnetic material such as iron or SUS 430, a high-resistance nonmagnetic material such as SUS 304, and a low-resistance non-magnetic material such as aluminum or copper.”)
(para. [0056]: “In this manner, the driving frequency setting means 33 drives the inverter circuit 23 with the driving frequency corresponding to the material of the heating target 5 based on the load determination result, with the result that an increase in input current may be suppressed, and hence the increase in temperature of the inverter circuit 23 may be suppressed to enhance reliability.”)
Takano, further teaches that in addition to enhanced reliability, adjustment of the drive signal avoids overheating of the heating target, and saves energy.
(para. [0012]: “According to one embodiment of the present invention, the amount of adjustment of the drive signal is determined depending on the amount of current change in the measurement period, and the inverter circuit is driven with the adjusted drive signal, with the result that the type and the amount of the content of the heating target may be grasped based on the amount of current change to perform heating power control in accordance with the content, avoid overheating the heating target, and realize energy-saving operation.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the induction cooker of Brosnan with the inverter circuit of Takano applied to each coil per Christiansen, in order to avoid overheating while saving energy as taught by Takano, and for greater control as taught by Christiansen.
Regarding claim 13, Brosnan in view of Christiansen, further in view of Takano discloses the induction cooker of claim 12.
Brosnan further discloses wherein when the heating target placed above the coils being three or more coils disposed adjacent to each other is formed of a magnetic material, the controller causes, to operate, the inverter circuit for the coil disposed on an innermost peripheral side out of the coils above which the heating target formed of a magnetic material is placed and, to operate, the inverter circuit for the coil disposed on an outermost peripheral side out of the coils above which the heating target formed of a magnetic material is placed, and stops operation of at least one of the inverter circuits for the coil disposed between the coil disposed on the innermost peripheral side out of the coils above which the heating target formed of a magnetic material is disposed and the coil disposed on the outermost peripheral side out of the coils above which the heating target formed of a magnetic material is disposed.
(para. [0032]: “Moreover, when multiple ones of the heating rings 216 are preferred, selective energizing of the induction rings A-G is contemplated in which, for example, a first heating ring (not shown) is formed by inductive rings A-B and a second heating ring (not shown) is formed by inductive rings D-E.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J EVANGELISTA whose telephone number is (571)272-6093. The examiner can normally be reached Monday - Friday, 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270‐5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE J EVANGELISTA/Examiner, Art Unit 3761                         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761